Action to recover the sum of $2,668.89 held in escrow pending the determination of the conflicting claims thereto by the plaintiff and by defendant Liberty Mutual Insurance Company. Order denying plaintiff’s motion for summary judgment directing the payment of said fund to him and denying the cross motion of defendant Liberty Mutual Insurance Company for summary judgment directing the payment of the fund to it, modified on the law by striking therefrom the provisions denying the cross motion of Liberty Mutual Insurance Company and inserting in place thereof a provision granting its motion for summary judgment. As thus modified, the order, insofar as appealed from, is affirmed, with $10 costs and disbursements to appellant Liberty Mutual Insurance Company and one bill of $10 costs and disbursements to respondents Hartford Accident & Indemnity Company and Oivind Lorentzen. Applying to the undisputed facts herein the controlling doctrine of The Etna (138 F. 2d 37), requires that the motion for summary judgment in favor of plaintiff’s employer’s insurance carrier be granted. The Federal statutes and decisions are controlling on the Federal question involved. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur. [See 273 App. Div. 774.]